Citation Nr: 1505059	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  13-01 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a pulmonary disorder, to include lung scarring.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel

INTRODUCTION

The Veteran served on active duty from August 1972 to May 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada. 

The Veteran testified at a hearing before the undersigned in May 2013.  A transcript is of record. 

The Board remanded this claim in April 2014 for further development.  

The Veteran submitted a July 2014 statement asserting that he disagreed with a reduction in pension benefits.  This issue has been raised by the record, but has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In a December 2014 appellate brief, the Veteran, through his representative, stated that he did not waive his right to AOJ review of additional evidence submitted by him since the claim was last adjudicated in a November 2014 supplemental statement of the case (SSOC).  Therefore the claim must be remanded for the AOJ to consider this evidence in the first instance.  See 38 C.F.R. § 20.1304(c) (2014).

A new VA medical opinion is also necessary as the August 2014 opinion is based on an inaccurate factual premise and therefore has no probative value.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Specifically, in finding that the Veteran's pulmonary disorder was less likely than not related to service, the clinician stated that the Veteran's current lung condition was due to a June 2013 motor vehicle accident (MVA) in which he sustained a hemothorax requiring a chest tube, among other injuries.  However, lung scarring has been documented by diagnostic imaging via a computerized tomography (CT) scan since at least February 2011, as shown in the VA treatment records.  The Veteran also has a history of bronchitis.  Accordingly, a new VA opinion must be obtained which takes into account the fact that the Veteran's lung scarring, reported shortness of breath, and history of bronchitis existed prior to the June 2013 MVA injuries. 

The Board had also instructed the AOJ to obtain the Veteran's VA treatment records from January 2000 to September 2009.  These records remain outstanding, and the file does not reflect any efforts made to secure them.  Thus, there has not been compliance with this directive, and appropriate efforts to obtain these records must be made on remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Appropriate efforts must also be made to obtain any treatment records dating from March 1976 through April 1976 from Bassett Army Community Hospital at Ft. Wainwright, Alaska and JBER Hospital at Joint Base Elmendorf-Richardson, Alaska.  The Veteran indicated in an April 2014 VA Form 21-4142 that he received "hospital field treatment" at one or both of these facilities due to frostbite, which he argues caused his lung scarring.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  

Finally, the Veteran indicated in the April 2014 VA Form 21-4142 that he was hospitalized at University Medical Center (UMC) in June 2013.  The VA treatment records and examination report reflect that he was hospitalized there after the MVA in which he sustained injury to the lung.  He submitted billing records from this hospital but not the treatment records themselves.  As these records are potentially relevant to the claim, and have not yet been requested, appropriate efforts must be made to obtain them on remand.  See id.

Accordingly, the case is REMANDED for the following action:

1. Request any outstanding treatment records dating from March 1, 1976 through April 30, 1976 pertaining to treatment at Bassett Army Community Hospital at Ft. Wainwright, Alaska and JBER Hospital at Joint Base Elmendorf-Richardson, Alaska for frostbite injuries.  This request may be made through the National Personnel Records Center (NPRC) and/or any other channel deemed appropriate. 

2. Obtain the Veteran's VA treatment records dating January 2000 to September 2009 from the Las Vegas, Nevada VA Medical Center (VAMC) and/or any other identified VA facility where the Veteran was treated during this period.

3. Obtain the Veteran's VA treatment records from the Las Vegas VAMC dating from April 2014 forward.

4. Make appropriate efforts to obtain private treatment records from UMC pertaining to hospitalization for injuries sustained in a June 2013 MVA.  See April 2014 VA Form 21-4142. 

5. Then, obtain a VA medical opinion as to whether it is at least as likely as not that any current pulmonary disorder, including lung scarring, had its onset during active service or is related to any disease, event, or injury during service, to include exposure to extreme cold temperatures.  The entire claims file must be reviewed and the examiner must provide a complete explanation in support of the opinion.  

As discussed above, although the Veteran sustained a hemothorax in the June 2013 MVA, his lung scarring, reported shortness of breath, and history of bronchitis existed prior to that time, and thus cannot be attributed to this injury. 

6. Then, review the claims file and ensure that all requested development actions have been completed in full.  If the VA opinion does not adequately respond to the above instructions, or is otherwise inadequate, it must be returned to the clinician for corrective action.

7. Finally, after completing any other development that may be indicated, readjudicate the claim on the merits, with consideration of all additional evidence submitted since the November 2014 SSOC, including the treatise evidence concerning frostbite and lung problems submitted in December 2014.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






